Citation Nr: 1231750	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  06-26 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral retinitis pigmentosa.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to February 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to service connection for bilateral retinitis pigmentosa.  The Louisville, Kentucky, RO now maintains jurisdiction in this case.  

The Board remanded the claim for additional development in August 2010.  Unfortunately, that development has not yet been completed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its August 2010 remand, the Board requested that the Veteran be provided with a VA examination in address the issue of etiology of his bilateral retinitis pigmentosa.  The record demonstrates that the Veteran failed to report to the first examination which was scheduled for November 2010.  A new examination was scheduled for January 2011, but the Veteran called to cancel it.  

At the time of the Board remand and the attempts to schedule the examination, the Veteran was considered to incompetent to handle his own funds and was under the supervision of a custodian.  The record shows that the Veteran, and not his custodian, was sent notices of the scheduled VA examinations.  

The Veteran's representative argued in an August 2012 statement that the scheduled examinations should have been coordinated with his custodian and that, given the severity of his psychiatric disability; he should not have been able to cancel his own examination without consultation with the custodian.  The Board agrees, and in the best interest of the Veteran, requests that an attempt be made to reschedule the VA eye examination.  

The Board notes that the Veteran was found to be competent to handle his own funds in a June 2012 rating decision, but that the evidence, including the Virtual VA file, indicates that this status has been challenged by the Veteran's former custodian.  There is also some indication that VA currently has the wrong address for the Veteran.  

Therefore, the Board requests that the RO verify that the correct address is of record and that notice of the new eye examination is sent to that address.  Then, if the Veteran is still considered to be competent for VA purposes at the time the new eye examination is scheduled, notice may be provided solely to the Veteran.  However, if his competency status changes and he is placed under the care of a custodian once again, the examination must be scheduled in consultation with that custodian.  
 

Accordingly, the case is REMANDED for the following action:

1.  Verify that the Veteran's correct address is of record and ensure that notice of the new eye examination is sent to that address.  Then, if the Veteran is still considered to be competent for VA purposes at the time the new eye examination is scheduled, notice may be provided solely to the Veteran.  However, if his competency status changes and he is placed under the care of a custodian once again, the examination must be scheduled in consultation with that custodian.  

Following issuance of notice, as instructed above, the Veteran should be afforded a VA eye examination, with an appropriate examiner, to determine the nature and etiology of the claimed bilateral retinitis pigmentosa.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  Several opinions are also requested:

A) The examiner is requested to offer an opinion as to whether the Veteran's bilateral retinitis pigmentosa was clearly and unmistakably present at entry into service in November 1979.  If so, the examiner should next provide an opinion as to whether bilateral retinitis pigmentosa clearly and unmistakably did not undergo an increase in severity beyond natural progression during service.

B) If the examiner does not find that the Veteran's bilateral retinitis pigmentosa was clearly and unmistakably present at entry into service in November 1979, the examiner should offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the diagnosed bilateral retinitis pigmentosa was first manifest during the Veteran's period of active service.  The examiner should comment on any relevant eye examination included in the service treatment records.

The examiner is advised that the Veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, and that the Veteran's reports must be considered.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

3.  After completion of all requested and necessary development, the RO should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise him that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


